Citation Nr: 1422420	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11 06-949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar osteopenia.

2.  Entitlement to service connection for a digestive disorder, to include anal fissure and hemorrhoids.

3.  Entitlement to service connection for acne rosacea.

4.  Entitlement to service connection for cystoceles.

5.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS) with diverticulosis.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in her December 2009 notice of disagreement, the Veteran indicated that rosacea might be associated with other skin or eye disorders.  She stated that an eye examination in 2009 had revealed an abnormality on her corneas.  She identified evidence from an eye center.  It is unclear whether the Veteran seeks service connection for an eye disability; if she does, she should so inform the Agency of Original Jurisdiction (AOJ).

The Board also notes that in correspondence dated in January 2013, the Veteran asserted that her service-connected left thumb disability had worsened.  The issue of an increased rating for this disability is referred to the AOJ for appropriate action.  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In this case, the Veteran's original claim indicated that she sought service connection for anal fissure; however, the record also indicates that she has experienced hemorrhoids.  Thus, the Board has recharacterized the issue as entitlement to service connection for a digestive disorder to include anal fissure and hemorrhoids.

The issues of entitlement to service connection for lumbar osteopenia, anal fissure and cystocele, as well as the issue of entitlement to an initial rating in excess of 10 percent for IBS with diverticulosis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no diagnosis of acne rosacea at any point during the appeal.


CONCLUSION OF LAW

Acne rosacea was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In April 2008, the Veteran was informed of the evidence necessary to support a claim for service connection.  She was advised of the allocation of responsibilities between herself and VA.  She was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of her claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 
	
Service treatment records indicate that the Veteran was treated for rosacea as early as September 1996.  A private report dated in September 1996 indicates that the Veteran had been troubled with facial erythema over the previous year, and that it had flared intermittently.  The provider noted that basic blood tests and testing for lupus had been negative.  The Veteran denied allergies.  In March 1997, the Veteran was noted to be on Accutane.  In February 1999, the Veteran presented for laser treatment of her rosacea.  A record whose date is illegible indicates that acne was resolved and rosacea was markedly improved.  On physical examination in May 1999, the Veteran's skin was normal.  Examination in March 2002 was also negative.  

On VA examination in May 2008, the examiner noted that rosacea was diagnosed in 1996, and managed conservatively.  He indicated that the condition subsequently resolved without recurrence.  The Veteran denied current treatment.  No functional impairment was identified.  On physical examination, the Veteran's skin was normal without the presence of acne.  The examiner concluded that there was no pathology on examination and thus no diagnosis.  

On VA examination in February 2013, the examiner noted rosacea, but also indicated that examination was normal and that there was no pathology on the day of the examination.  The Veteran described the history of the claimed disability, and noted that she had not experienced a flare since 2000 or 2001.  She denied current medication or other treatment.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by service.  He reasoned that while the record reflected in-service diagnosis of rosacea, there was also evidence of resolution of the condition.

Having carefully reviewed the record pertaining to this claim, the Board has concluded that service connection is not warranted for acne rosacea.  In that regard, the Board notes that while actinic rosacea was diagnosed and treated during service, the VA examination reports of record indicate that there is no pathology and no current diagnosis during the pendency of the Veteran's claim for service connection.  In fact, the Veteran stated during her February 2013 VA examination that she had not experienced a flare of rosacea since 2000 or 2001.  The examiner concluded that the condition had resolved.  As noted, there can be no valid claim in the absence of proof of a current disability.  Brammer; Gilpin.  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.  In this case, there is no evidence of a current diagnosis of rosacea.  Therefore, service connection is not warranted.

The Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for acne rosacea, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for acne rosacea is denied.


REMAND

	Lumbar Osteopenia

Service treatment records reflect that sacroiliac strain was assessed in March 1988.  In October 1988, the Veteran reported that she popped her tailbone.  In February 1990, the Veteran reported that she had fallen on stairs; X-rays of the lumbar spine were negative.  A treatment record whose date is not legible indicates that the Veteran had left sacroiliac joint pain.  The assessment was musculoskeletal sacroiliac pain.  

A February 2002 service treatment record notes that a dual-energy absorptiometry (DEXA) scan had revealed osteopenia in the Veteran's spine.  On periodic physical examination in March 2002, the Veteran denied recurrent back pain.  The report of a January 2008 DEXA scan notes that there had been an 11.8 percent decrease in spine density and no significant change in total hip density since a DEXA scan in November 2001.

On VA examination during service in May 2008, the examiner noted that recent DEXA scan had revealed evidence of osteopenia affecting only the lumbar spine.  The Veteran denied symptoms.  The examiner noted that there was no history of pathologic fractures or lower back pain, and no functional impairment.  He further observed that treatment included medication.  Following physical examination, a diagnosis of lumbar osteopenia was made based on the medical records documenting the diagnosis.

In October 2013, a VA examiner noted that X-rays of the lumbar spine were normal.  She noted the Veteran's history of having been diagnosed with osteopenia in 2008, and that medication was prescribed to prevent osteoporosis.  The Veteran stated that her most recent bone density study in 2011 had revealed improvement and was considered normal.  She further stated that she no longer had a diagnosis of osteopenia.  She noted that she had experienced a low back injury playing volleyball many years previously but that it had resolved.  She denied current symptoms.  The examiner indicated that imaging studies did not show arthritis or vertebral fracture.  She concluded that there was insufficient evidence to warrant or confirm a diagnosis of thoracolumbar osteoporosis or its residuals.  She noted that there was no diagnosis and no functional limitation.  She further noted that the Veteran reported that the condition had resolved.  The examiner also stated that sacroiliitis and lumbar strain during service had resolved without residuals.  The Board notes, however, that this examiner also provided diagnoses of osteopenia, sacroiliitis, and strain.   It is unclear whether she was merely reciting past diagnoses, especially in light of her conflicting statements regarding no diagnosis and no functional limitation.

The Board is further concerned in this case with the question of whether there has in fact been a diagnosis of osteopenia at any time during the pendency of the Veteran's claim.  In that regard, the Board observes that a January 2008 DEXA scan appears to reflect osteopenia of the lumbar spine, as noted by the May 2008 VA examiner.  As noted, the May 2008 VA examination was conducted while the Veteran was still on active duty, prior to her retirement.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the claim may constitute current disability).  Here, the current record leaves the Board uncertain as to whether osteopenia was present at the time the Veteran filed her service connection claim in April 2008, or whether it had resolved.  Thus, clarification should be sought.

	Digestive Disorder to include Anal Fissure and Hemorrhoids

The Veteran seeks service connection for anal fissure.  A March 1997 service treatment record indicates complaints of rectal bleeding and hemorrhoids during pregnancy with no reoccurrence.  

On VA examination in February 2013, the examiner noted a small external hemorrhoid.  He indicated that anal fissure was found during a colonoscopy but was later found to be healed.  He did not discuss the etiology of the hemorrhoid found on examination.  

Because there is evidence of hemorrhoids during service and current evidence of hemorrhoids, the Board has determined that an opinion should be sought with regard to whether any currently present disorder of the rectum and anus, to include fissure and hemorrhoids is related to symptoms and findings noted during service.


	Cystocele

Service treatment records indicate that the Veteran was found to have cystoceles on various occasions, and that she underwent bladder surgery.  On VA examination in February 2013, the examiner provided a diagnosis of multiple cystoceles, repaired via surgeries.  He also provided a diagnosis of voiding dysfunction.  He noted that the Veteran had surgeries to repair cystoceles during service, but that she also had experienced three vaginal deliveries, which just as likely could have caused the cystoceles.  He further noted that there was no documentation in the claims file to show that they were caused by service.  He provided no opinion regarding whether the diagnosed voiding dysfunction was related to the cystoceles in service or to their in-service surgical repair.  The Board thus concludes that the examination is not adequate for the purpose of deciding the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

	IBS with Diverticulosis

The Veteran seeks a higher initial evaluation for IBS with diverticulosis.  In January 2013, she submitted an authorization for release of records pertaining to treatment for diverticulosis by D.F.M., M.D.  These records have not been obtained.  As they pertain to treatment of the Veteran's gastrointestinal disability, they must be obtained and considered. 

In light of the above discussion, the Board concludes that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the provider identified in the Veteran's January 2013 Authorization and Consent to Release Information to VA and request all records pertaining to her treatment.  

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The following actions should not be initiated until completion of the above-directed evidentiary development.

2.  Return the claims file to the examiner who conducted the October 2013 VA examination.  

If the October 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should first address the conflicting statements in the May 2008 examination report regarding whether there is a current diagnosis of osteopenia.  The examiner should also provide an opinion regarding whether osteopenia identified during service had resolved at the time of the Veteran's April 2008 claim of entitlement to service connection, or at the time of the May 2008 VA examination.  

Review of the entire record is required; however, the examiner's attention is invited to the February 2002 and January 2008 comments regarding the DEXA scans, as well as the May 2008 VA examination report.  

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability of the anus or rectum.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present disability of the anus or rectum.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in service or is related to any disease or injury in service.  

Review of the entire record is required; however, the examiner's attention is invited to the March 1997 service treatment record showing treatment for hemorrhoids.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.   Schedule the Veteran for a VA examination to determine the nature and etiology of any current residual of cystoceles.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present genitourinary disability.  The examiner should specify whether there is a urinary disorder.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in service or is related to any disease or injury in service.  

Review of the entire record is required; however, the examiner's attention is invited to treatment for cystocele during service, to include surgery.  The examiner is advised that the question at issue centers on whether any current genitourinary disability is related to the treatment in service, to include pregnancy related treatment.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Review the examination reports for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.

7.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


